Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim status
Claims 50-70 are pending
Claims 50-70 are under examination

Election/Restrictions
Applicant’s election of the following invention without traverse in the reply filed on 7/20/2021 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Group I, claims 50-70, drawn to a method of administering a NAA depleting agent.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/14/2019 and 7/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.



Allowable subject matter
Claim 54 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, althougth codon-optimized versions of the ASPA gene were known (see Gessler et al., (Mol. Ther., 2014, 22:S111, see IDS filed 7/20/2021)), the specific codon-optimized polynucleotide of SEQ ID NO:1 appears to be free of the prior art.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 50-51, 53, 55-56, 58-61, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Leone et al., (US 2013/0323229, filed 5/30/2013, see IDS filed 7/20/2021), in view of Jaworski et al., (US 2014/0142152, filed 7/19/2012, see IDS filed 7/20/2021).

In regard to claim 50, Leone teaches methods for treating diseases associated with a metabolic imbalance in a subject comprising:
Administering a NAA depleting agent such as a nucleic acid encoding the ASPA gene (Abstract, [0023-0024], Figs. 6 & 7, see claim 20 of Leone),
Wherein the disease is a brain cancer ([0037], see claim 26 of Leone).
claim 51, Leone teaches the ASPA gene is administered using a rAAV vector ([0032, 0046], see claims 35 and 36 of Leone).
In regard to claims 53 and 58, as stated supra, Leone teaches the rAAV comprises the ASPA gene which is expressed in a target tissue.
In regard to claim 55, Leone teaches the ASPA gene is flanked by 5’ and 3’ AAV2 ITR sequences [0020-0021].
In regard to claim 56, Leone teaches the ASPA gene is operably linked to a CNS specific promoter [0024].
In regard to claim 59, as stated supra, Leone teaches the treatment of brain cancer, which would naturally comprise tumor tissue.
In regard to claim 69, Leone teaches the rAAV-ASPA composition is delivered by injection [0059, 0074].
However, in regard to claim 50, although Leone teaches that the brain cancers to be treated are associated with oxidative stress (Abstract), she is silent with respect to brain cancers that are associated with a shift from beta-oxidation to glycolysis.
	In regard to claim 50, Jawarski teaches methods of treating brain cancers such as gliomas by administering agents that activate ASPA [0009, 0022, 0034-0035], including the overexpression of the ASPA gene in glioma tumor cells (p. 12, Example 2). Specifically, Jaworski teaches that glioma have reduced levels of ASPA, which promote a shift from beta-oxidation and the TCA cycle to glycolysis [0025].
	In regard to claims 60 and 61, as stated supra, Jawarski teaches the brain cancer is glioma.
	

Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 52, 56-57 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Leone et al., (US 2013/0323229, filed 5/30/2013, see IDS filed 7/20/2021), in view of Jaworski et al., (US 2014/0142152, filed 7/19/2012, see IDS filed 7/20/2021), as applied to claims 50-51, 53 and 69, in further view of Foust et al., (WO2010/071832, filed 6/24/2010).

As stated supra, Leone in view of Jaworski teaches methods for treating cancers associated with a metabolic imbalance in a subject comprising administering an rAAV-ASPA vector.
However, although Leone teaches the ASPA gene is administered by injection of a rAAV, and specifically suggests AAV9 ([0032, 0046], see claims 35 and 36 of Leone), they are silent with respect to the intravascular injection of an AAV9 vector comprising a beta-actin promoter.

	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of treating brain cancers comprising administration of an AAV9 vector as suggested by Leone et al. and substitute intravascular injection of an AAV9 vector comprising a beta-actin promoter as taught by Foust with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Foust for several reasons. First, Foust teaches that intravascular injection would have been an obvious route for injection because it is a simple and relatively non-invasive method to efficiently deliver genes to the CNS (p. 35, last para.). Furthermore, in regard to the obviousness of using an AAV9 comprising a beta-actin promoter, as stated supra, Leone explicitly suggests the AAV9 vector, and Foust teaches that the AAV9 vector comprising the beta-actin promoter has unique transduction properties that allow extensive transduction of neurons and especially glia in an adult subject following simple intravenous delivery [0090, 0092-0093, 0113], which would have been particularly advantageous for the gene therapy method for treating glioma as taught by Leone et al. because ASPA is normally found in glia [0063]. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.



Claims 62-68 are rejected under 35 U.S.C. 103 as being unpatentable over Leone et al., (US 2013/0323229, filed 5/30/2013, see IDS filed 7/20/2021), in view of Jaworski et al., (US 2014/0142152, filed 7/19/2012, see IDS filed 7/20/2021), as applied to claim 50, in further view of Chinnaiyan et al., (US 2014/0051601, filed 8/02/2013) and Seyfried et al., (Nut & Metab, 2005, 2:1-9).

As stated supra, Leone in view of Jaworski teaches methods for treating cancers associated with a metabolic imbalance in a subject comprising administering an rAAV-ASPA vector.
However, although Leone teaches the manifestation of metabolic markers of oxidative stress prior disease progression and can be used as diagnostic tools for evaluating a patient’s risk [0028], they are silent with respect to measuring metabolic marker profile of a biological sample from the cancer patient.
	In regard to claim 62, Chinnaiyan teaches methods of measuring metabolic marker profiles of a biological sample from a cancer patient (Abstract, [0010], Fig. 1). 
	In regard to claims 63 and 64, Chinnaiyan teaches the biological sample is a tumor biopsy from a subject [0010, 0069, 0079], which allows diagnosing the cancer based on the presence of cancer specific metabolites [0010].
	In regard to claim 65, Chinnaiyan teaches metabolic profile is through liquid chromatography/mass spectrometry ([0047, 0156-0159], see Fig. 1A), which easily allows analysis with known metabolic libraries [0163-0164].
	In regard to claims 66 and 67, Chinnaiyan teaches the metabolites are glucose (p. 20, Table 3) and beta-hydroxybutyrate (p. 19, Table 3).
claim 68, as stated supra, Jaworski teaches that cancers have reduced levels of ASPA [0006-0008, 0025], which would naturally increase biomarkers associated with glycolysis.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of treating brain cancers comprising administration of an AAV-ASPA gene therapy vector as suggested by Leone et al. and to combine the step of measuring metabolic marker profile of a biological sample from the cancer patient as taught by Chinnaiyan with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Chinnaiyan because the method of determining a metabolic profile of the cancer patient allowed for the diagnosing of the cancer, including the characterizing of cancer risk, stage of cancer, risk of metastasis, etc., based on the presence of cancer specific metabolites [0075]. In regard to the selection of the metabolites of glucose and beta-hydroxybutyrate in particular, Seyfreid et al., (2005) reviews the metabolic changes in brain cancer, and specifically teaches changes in the levels of glucose and beta-hydroxybutyrate are characteristic of brain tumors (p. 2, 2nd para., p. 4, 2nd para.).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Conclusion
No claims are allowed.

Examiner Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633